Name: Commission Implementing Regulation (EU) NoÃ 956/2013 of 4Ã October 2013 amending Implementing Regulation (EU) NoÃ 543/2011 as regards payment of the aid to producer organisations in the fruit and vegetables sector
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  plant product;  cooperation policy;  agri-foodstuffs;  regions and regional policy
 Date Published: nan

 5.10.2013 EN Official Journal of the European Union L 263/9 COMMISSION IMPLEMENTING REGULATION (EU) No 956/2013 of 4 October 2013 amending Implementing Regulation (EU) No 543/2011 as regards payment of the aid to producer organisations in the fruit and vegetables sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 103h in conjunction with Article 4 thereof, Whereas: (1) Regulation (EC) No 1234/2007 and Commission Implementing Regulation (EU) No 543/2011 (2) provide for Union financial assistance to producer organisations for fruit and vegetables. (2) The General Court by judgment of 30 May 2013 in joined cases T-454/10 and T-482/11 (3) annulled the second subparagraph of Article 52(2a) of Commission Regulation (EC) No 1580/2007 (4) and the equivalent Article 50(3) of Implementing Regulation (EU) No 543/2011 as regards the calculation of the value of marketed production of fruit and vegetables intended for processing. The General Court annulled also Article 60(7) of Implementing Regulation (EU) No 543/2011 on eligibility of actions under operational programmes, as regards investments and actions related to the transformation of fruit and vegetables into processed fruit and vegetables. (3) The General Courts judgment maintained the effects of the provision on the calculation of the value of marketed production to the extent only that the relevant payments have already been executed until the date of delivery of the judgment. Consequently, Member States may have suspended or delayed payments pending either the adoption of new rules replacing the annulled ones or the suspensory effects of an appeal. (4) The Commission decided to bring an appeal against the decision of the General Court in the above mentioned cases. The appeal was filed with the Court of the European Union on the 12 August 2013. Pending the decision of the Court in the appeal, and unless otherwise provided by the Court the effects of the judgment of the General Court are suspended. (5) Article 70 of Implementing Regulation (EU) No 543/2011 provides that the aid to producer organisations has to be paid by 15 October of the year following the year of implementation of the operational programme. If the aid is paid after this date, the reductions provided for in Article 9 of Commission Regulation (EC) No 883/2006 (5) should apply. (6) It is therefore appropriate to extend the time limit for Member States to pay the Union financial assistance for the operational programmes concerned as regards implementing year 2012, to take into account that until the Commission launched its appeal, Member States may have suspended processing payment applications during this period. (7) It is therefore appropriate to amend Implementing Regulation (EU) No 543/2011 accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 70 of Implementing Regulation (EU) No 543/2011, the following paragraph is added: However, aid for programmes implemented in year 2012 regarding fruit and vegetables intended for processing may be paid no later than 31 December 2013. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (OJ L 157, 15.6.2011, p. 1). (3) Associazione Nazionale degli Industriali delle Conserve Alimentari Vegetali (Anicav) (T-454/10) and AgrupaciÃ ³n EspaÃ ±ola de Fabricantes de Conservas Vegetales (Agrucon) and Others (T482/11) v European Commission (not yet published in ECR). (4) Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (OJ L 350, 31.12.2007, p. 1). (5) Commission Regulation (EC) No 883/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the keeping of account by the paying agencies, declarations of expenditure and revenue and the conditions for reimbursing expenditure under the EAGF and the EAFRD (OJ L 171, 23.6.2006, p. 1).